Title: To Alexander Hamilton from Horatio Dayton, 1 April 1799
From: Dayton, Horatio
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 1: April 1799.
          
          I will thank you to determine whether Major Hoops or myself Commands this Post, he gave the command up to me on the 18: ult: on the 19: left this place, since which he has been here only once and then remained about an hour.
          He is constantly sending orders directed to me as Commanding Officer of Fort Jay, at the same time signing himself Major Commanding.
          I presume Sir you have superceeded him as Commanding Officer of the district, consequently he can have no Command of a this Post unless he is at it.
          The reason of my troubling you at this time is to prevent as much as may be my correspondence with Major Hoops as nothing satisfactory is to be obtained from him.
          Is Major Hoops or myself held accountable for this Post—
          with due respect I have the honor to be Sir Your Most Obedt. Servt.
          
            Horatio R. Dayton Lieut.
             1: Regt. Art: & Engineers
          
          General Alexander Hamilton
        